       Case 1:18-cv-00718-RAH-CSC Document 55 Filed 07/26/21 Page 1 of 1




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

BILLY RAY RUSS,#106835                        )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )   CIVIL ACTION NO. 1:18-CV-718-RAH
                                              )
DONALD VALENZA, et al.,                       )
                                              )
           Defendants.                        )

                                          ORDER

         On July 6, 2021, the Magistrate Judge entered a Recommendation (Doc. 54) to

which no objections have been filed. After an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. Defendants’ motion for summary judgment is GRANTED.

       3. Judgment is GRANTED in favor of Defendants.

       4. This case is DISMISSED with prejudice.

       5. Other than the filing fee assessed to Plaintiff, no costs are taxed.

       A separate Final Judgment will be entered in accordance with this order.

       DONE, on this the 26th day of July, 2021.


                                     /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
